Citation Nr: 1115089	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  09-34 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Whether new and material evidence has been received to reopen a previously denied claim of service connection for an acquired psychiatric disorder, variously diagnosed, to include posttraumatic stress disorder (PTSD) and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973.  Other records suggest that she had some duty in the Reserves, although the nature and extent of any such duty is not clear.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO determined that new and material evidence had not been received to reopen a previously denied claim of service connection for PTSD but denied the claim on the merits.

The Veteran has attempted to establish service connection for an acquired psychiatric disorder, variously diagnosed as major depression with psychotic features, dysthymic disorder, compulsive disorder, generalized anxiety disorder, obsessive-compulsive disorder and PTSD since 1994.  Up to this point, her claims of service connection for PTSD have remained separate and apart from her claims of service connection for an acquired psychiatric disorder other than PTSD (those noted above).  However, the United States Court of Appeals for Veterans Claims (Court) recently held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue is recharacterized as shown on the first page of this decision and it is acknowledged that such description includes a claim of entitlement to service connection for all currently diagnosed acquired psychiatric disorders, including, but not limited to, PTSD.  

In March 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at VA's Central Office in Washington, DC.  A transcript of her testimony is associated with the claims file.

The reopened claim of service connection for an acquired psychiatric disorder, variously diagnosed, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed May 2000 decision, the Board denied the Veteran's claim of service connection for an acquired psychiatric disorder other than PTSD.  

2.  In a July 2002 rating decision, the RO denied the Veteran's claim of service connection for PTSD.  Notice of that determination was sent to the Veteran in July 2002.  A notice of disagreement (NOD) was not received within the subsequent one-year period, and that decision became final.

3.  In a May 2004 rating decision, the RO determined that new and material evidence had not been received to reopen the previously denied claims of service connection for an acquired psychiatric disorder variously diagnosed, as well as the claim of service connection for PTSD.  A NOD as to the issue of service connection for an acquired psychiatric disorder was received in August 2004 and the RO issued a Statement of the Case (SOC) addressing the issue of service connection for an acquired psychiatric disorder other than PTSD was issued in May 2005; however, a substantive appeal was not timely received and the May 2004 rating decision became final.  

3.  Evidence submitted since the RO's May 2004 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disorder variously diagnosed, to include PTSD, and therefore raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The May 2000 Board decision is final.  38 U.S.C.A. § 7104 (West 2002).  

2.  The July 2002, and May 2004 rating decisions are final.  38 U.S.C.A. § 7105 (West 2002).  

3.  New and material evidence has been received since the RO's May 2004 rating decision which denied service connection for an acquired psychiatric disorder variously diagnosed, and PTSD, thus, the claim(s) are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable nature of the Board's decision on the issue of whether new and material evidence has been received to reopen the previously denied claims of service connection for an acquired psychiatric disorder variously diagnosed to include PTSD, there is no prejudice to the appellant, regardless of whether VA has satisfied its duties of notification and assistance with respect to reopening previously denied claims.  In other words, despite any defect in the notice provided to the Veteran regarding new and material evidence, the matter is subsequently reopened by the Board; thus, any defect in this regard results in harmless error.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In a May 2000 Board decision, the RO denied service connection for an acquired psychiatric disorder variously diagnosed.  The basis of the denial was that the service treatment records did not show treatment for a psychiatric condition in service and the post-service treatment records did not relate any current psychiatric disorder to any event or occurrence during active duty service.  Further, to the extent that any symptoms of an acquired psychiatric disorder existed prior to service, the evidence of record did not establish that any pre-existing psychiatric symptoms permanently increased in severity during the Veteran's period of active service.  

After the Board's May 2000 decision was promulgated, the Veteran submitted a claim of service connection for PTSD.  She asserted that she developed PTSD as a result of being harassed and stalked in service by a fellow service member.  In a July 2002 rating decision, the RO denied service connection for PTSD.  The basis of the denial was that there was only a "probable" diagnosis of PTSD and no "definitive diagnosis of PTSD."  Additionally, the rating decision also determined that the evidence of record was inadequate to establish that the Veteran's claimed stressful experience actually occurred.   

A NOD was not received within the subsequent one-year period following issuance of the July 2002 rating decision.  

In May 2004, the Veteran's claims were denied because new and material evidence had not been received to reopen them.  The claim of service connection for PTSD was adjudicated separately from the claim of service connection for an acquired psychiatric disorder variously diagnosed.  The Veteran submitted a timely NOD, but only as to the issue of an acquired psychiatric disorder variously diagnosed.  The RO subsequently issued a SOC in May 2005, but the Veteran did not timely appeal this determination.  No communication that could have been construed as a substantive appeal and/or in lieu of a VA Form 9 was received until November 2006, long after the appeal period had expired.  Thus, the May 2004 rating decision became final.  

The Veteran's untimely substantive appeal was considered a new claim to reopen, and the RO issued a rating decision in April 2007 denying the claim.  Six months later, the Veteran once again requested that her claim of service connection for PTSD be reopened.  As this claim could be construed as a NOD to the April 2007 rating decision, the April 2007 rating decision is not considered final.  Moreover, VA medical evidence was submitted with the claim which showed that she reported details of the stalking and her fear of the man who stalked her during the course of a psychiatric hospitalization for PTSD, bipolar disorder, and anxiety.  It was indicated in the hospital report that this incident, in part, resulted in psychiatric symptomatology.  This evidence, which was not previously of record, is new and material evidence pursuant to 38 C.F.R. § 3.156(b), thus also rendering the April 2007 decision not final.  In an April 2008 rating decision, the RO determined that new and material evidence had not been received to reopen the previously denied claim of service connection for PTSD.  The Veteran's NOD was received in February 2009.  The RO issued an SOC in August 2009 and the Veteran's VA Form 9 was received at the RO in September 2009.  

Currently, the appellant contends that she has been treated for a psychiatric condition since service, and her symptoms began, or in the alternative worsened, during service when she was stalked by a man for months who followed her everywhere.  The Veteran also reported that many years after service discharge, the man showed up at her doorstep once again and threatened her and her husband.  Additional evidence has been added to the record, including a definitive diagnosis of PTSD, as well as a medical opinion from a social worker that links the PTSD to the Veteran's reported events during service.  

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).  When "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

Since the prior final decision, evidence has been added to the claims file, including a July 2006 VA intake psychiatric examination and a September 2006 addendum opinion.  These records show that the Veteran's social worker diagnosed the Veteran with PTSD based on the Veteran's reported history of being stalked during service.  The social worker further specifically opined that the Veteran's PTSD was, "more likely than not caused by her trauma in the military."  This evidence when considered with the other evidence of record is new and material because the other evidence of record certainly suggests that the Veteran may have a diagnosis of PTSD related to reported stalking incidents in service, but there is some question as to whether these incidents actually occurred, and there is also other evidence of record suggesting that her current psychiatric state is a result of other factors not at all associated with service.  Nonetheless, when the Board denied the claim in May 2000, the issue of PTSD was not before it; then, when the RO denied the claim in July 2002, the RO found that the Veteran did not have a definitive diagnosis of PTSD.  At the time of the May 2004 denial, the evidence still did not show a definitive diagnosis of PTSD.  Evidence submitted since May 2004 rating decision provides a diagnosis of PTSD.  This evidence was not previously of record and relates to an unestablished fact necessary to substantiate the claim.  Thus, the additional evidence that the Veteran has a diagnosis of PTSD is new and material and reopening the claim is warranted.  



ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for an acquired psychiatric disorder, variously diagnosed, to include PTSD having been submitted, the claim is reopened.


REMAND

Having reopened the claim of service connection for an acquired psychiatric disorder, variously diagnosed, to include PTSD, VA now has the duty to notify the appellant as to how to substantiate her claim and to assist her in the development of the claim.  As such, VA must obtain relevant records which could possibly substantiate the claim and conduct an appropriate medical inquiry.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994); 38 U.S.C.A. § 5107(a) (West 2002).  

There is some confusion as to what event, or events, if any, caused or aggravated the Veteran's psychiatric condition.  First, it is noted that the Veteran may have had a pre-existing depression prior to entering service; however, regardless, she claims that she was stalked in service by a fellow male service member and claims that this is what caused her present state.  In essence, if it determined that the Veteran did have a pre-existing depression, she maintains that any pre-existing psychiatric condition was certainly aggravated during service beyond the natural progression as a result of the stalking ordeal.  She has consistently reported the same story regarding the stalker since her original claim for PTSD was received in 2001.  She has provided his name, and noted that once her Sergeant found out what was going on, he was removed from her unit and the harassment stopped.  The Veteran also testified, at a personal hearing before the undersigned in March 2011, that the in-service stalker later appeared at her doorstep several years after service.  The Veteran has provided corroborating statements from her sister, with whom she served, and her husband, who was reportedly with her when the stalker reappeared at their home many years after service.  The Veteran's statements, and those of her sister and husband constitute the only evidence of the event.  There are no service personnel records, service treatment records, or police reports documenting the stalking, or documenting any personality changes during service, or any other events in service which would tend to corroborate the Veteran's account of what happened.  

Nevertheless, a VA social worker has provided a diagnosis of PTSD along with a medical opinion indicating that the Veteran's PTSD is more likely than not caused by her trauma in the military.  However, this opinion is based solely on the Veteran's reported history of the in-service event, and it is not based on a review of all of the evidence in the claims file.  

Significantly, other evidence in the claims file shows treatment for depression and other mental disorders, dating back to 1974, just over a year after discharge from service, but there is absolutely no mention of a stalker until her claim in 2001.  For example, a July 1999 VA examination notes that the Veteran reported being homesick during service, with a lot of crying and vomiting, but no mention of being stalked.  

Furthermore, records obtained in conjunction with a claim for social security disability dated in May 1991 indicate that the Veteran was treated as an inpatient for an exacerbation of severe depression.  The discharge summary specifically notes that the Veteran was abused by her prior therapist and the sequelae of the abuse by her therapist had been the central theme in the patient's life.  The history of the sexual abuse by the therapist was also noted in the July 1999 examination report, and the examiner specifically indicated that the Veteran had been incapacitated since this event, noting in particular that the Veteran did not mention any particular event in the service that would have caused such incapacitation.  The July 1999 examiner opined that some of the Veteran's psychiatric symptoms may have pre-dated service, but found that her symptoms were not exacerbated by service.  This report does not take into account the Veteran's reports of the stalking incident because she did not report the stalking incident until her claim for PTSD was filed in 2001.  

Similarly, the VA opinion of September 2009 does not take into consideration the Veteran's reported abuse by a therapist in 1991 or the findings from the July 1999 VA examination report.  

In sum, treatment records prior to 2001 tend to show that the Veteran had a preexisting psychiatric disorder other than PTSD that was not aggravated during service, but rather, became much more severe long after service as a result of abuse by a therapist in 1991.  Treatment records since 2001 tend to show that the Veteran has PTSD as a result of in-service trauma, but there is no indication that these providers were aware of the previous abuse by the therapist in 1991 or the findings on the July 1999 VA examination report.  In other words, there is no examination or other medical evidence of record that takes into account the entire body of evidence in this record.  As such, a comprehensive VA examination is necessary to obtain a medical opinion that takes into account all of the evidence of record, including the Veteran's statements regarding being stalked in service, the corroborating statements from her sister and husband, as well as the fact that this was not mentioned until 2001.  Additionally, the examiner should consider the previous evidence of record which focuses on the abuse of a prior therapist, continuity of symptoms since 1974, and possible aggravation of pre-existing depression.  

Because the matter is being remanded, all attempts should be made to secure additional service treatment records, including any mental health records which may be stored separately, as the Veteran has repeatedly noted that she was prescribed Valium in service; however, this is not shown in the service treatment records currently located in the claims file.  

The RO should also provide her with notice that is directed to claims based on personal assault.  See 38 C.F.R. § 3.304(f) (2010).

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request recent VA medical records pertaining to the veteran that are not already of record.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran as to how she can substantiate her claim of service connection for an acquired psychiatric disorder, variously diagnosed, to include PTSD now that the claim has been reopened pursuant to the Veterans Claims Assistance Act.  She should also be provided with the notice pertinent to personal assault cases, concerning submission of evidence such as records from law enforcement authorities, evidence of behavior changes, etc.  

Ask that she either submit relevant medical records or provide sufficient information to allow VA to request records pertaining to assessment and/or treatment for the acquired psychiatric disorder both prior to and after discharge from service.  Then obtain and associate with the claims file all identified VA and/or private medical records concerning treatment received by the Veteran for her acquired psychiatric disorder not previously obtained  prior to and since discharge from service, provided that the Veteran completes any necessary authorization forms.  

2.  Associate with the claims folder VA medical records pertaining to the Veteran that date from June 2009.

3.  Request all outstanding service treatment records, including all mental health records generated during the Veteran's period of active service from all appropriate resources possible.  Note negative replies in the claims file.   If the records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).

4.  Schedule the Veteran for a VA psychiatric examination to determine the current nature and likely etiology of any acquired psychiatric disorder, including, but not limited to PTSD.  The claims folder must be made available to and reviewed by the examiner in conjunction with the requested study.  The examiner in this regard should elicit from the Veteran and record a full clinical history referable to acquired psychiatric disorders, including the PTSD.  The examiner should opine as to whether the Veteran's acquired psychiatric disorder pre-existed service, and if so, whether it was aggravated in service, beyond the natural progression of the disease.  If pre-existence is not found, then the examiner should opine as to whether the Veteran has a current acquired psychiatric disorder that began during service, or is a result of any event or incident in service.  The examiner must keep in mind that the Veteran is competent to report events that happened to her such as being stalked in service, or being abused by a therapist in 1991.  The examiner should also keep in mind that the Veteran's reported history regarding the stalker has been corroborated by her sister and husband, who claim they actually witnessed the events.  

All findings must be reported in detail with a complete rationale provided for all opinions and all indicated testing must be accomplished.  

5.  Following completion of the development requested, undertake any additional development deemed warranted, and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided with a supplemental statement of the case (SSOC), and an appropriate period of time allowed for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


